DETAILED OFFICE ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 10/29/2021, has been entered. 

Claims 32-34 and 37-51 have been canceled.

 Claims 4, 6, 11-13, 20, 35, 36 have been amended.

 Claims 52-55 have been added.

 Claims 1-31, 35, 36 and 52-55 are currently under Restriction Requirement set forth herein.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:
     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)  A product and a process specially adapted for the manufacture of said product; or
     (2)  A product and process of use of said product; or
     (3)  A product, a process specially adapted for the manufacture of the said product, and a use 
            of the said product; or
     (4) A process and an apparatus or means specifically designed for carrying out the said 
           process; or
     (5)  A product, a process specially adapted for the manufacture of the said product, and an 
           apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).



4.  Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-10, 14-19, 52-55, drawn a fusion polypeptide and/or heteromultimer.

    Group II, claims 11-13, drawn to a polynucleotide encoding a fusion protein
                    corresponding vector, cell

   Group III, claims 20-31, 35, 36, drawn to methods of stimulating immune responses and \  
                     methods of treating.

     The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/US18/66013, filed 12/17/2018, in the instant application.
      See Box No. V; Reasoned Statement, Citations and Explanation, Supplemental Box.

    In turn, the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.       

     The species are as follows: 

      In addition to electing a Group from above,
      A)  Applicant is required to elect a specific species of 
            a fusion polypeptide comprising 
            an antibody heavy chain CH2,
            an antibody heavy chain CDH3 region and
             a catalytic domain of a sialytransferase,
               where applicant elects a specific sialytransferase (e.g., beta-galactoside alpha-2,6 
               sialytransferase 1, etc.) 
              AND/OR 
               a specific galactosyltransferse (e.g., beta-1,4 galactosyltranferase, etc.)
               AND/OR
               where the construct is a heteromultimer 
               where applicant elects a specific sialytransferase (e.g., beta-galactoside alpha-2,6                
                sialytransferase 1, etc.) AND a specific galactosyltransferase (e.g., beta-1,4 
                galactosyltranferase, etc.)

                See Glycosylation Enzymes in paragraphs [0095]-[0170] of the specificiation

                 AND
                 whether the catalytic domains of the fusion protein OR heterodimer is fused to the 
                 first / second C-terminus of the antibody heavy chain CH3  
                 AND 
                 whether the fusion protein / heterodimer comprise one or more knobs-into-holes              
                 mutations 
                AND 
                if the there are one more knobs-into-holes mutations,
                applicant is required to elect such mutations
                (see paragraphs [0115], [0202]; Example 7 of the specification / PGPub
                 where the construct is fusion protein OR a heteromultimer   

        In addition to electing from Groups and Species above,
        if applicant elects Group III a disorder from claims 20-36,
        then applicant is required to elect a specific disorder (e.g., SLE, celiac disease, multiple             
        sclerosis; pages 4, 28-32) .

6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.

     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.  The examiner has required restriction between product and process claims with respect to Groups I and III. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 6, 2022